DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a carbon dioxide gas supply unit that supplies carbon dioxide gas to a space above a liquid surface of the lithium hydroxide aqueous solution in the reaction tank; a circulation unit for the lithium hydroxide aqueous solution, which circulates the lithium hydroxide aqueous solution that is stored in the reaction tank through the reaction tank, drops the lithium hydroxide aqueous solution from above the liquid surface of the lithium hydroxide aqueous solution into the lithium hydroxide aqueous solution in the reaction tank, entrains carbon dioxide gas in the reaction tank into a stream of the lithium hydroxide aqueous solution, introduces the carbon dioxide gas into the lithium hydroxide aqueous solution that is stored in the reaction tank, and causes the carbon dioxide gas to react with the lithium hydroxide aqueous solution to form lithium carbonate; and a nozzle that is provided at a head of the circulation unit for the lithium hydroxide aqueous solution, and has a diameter which decreases gradually from a base end side to a head side, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774